DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks page 6 last paragraph and page 7 the first two paragraphs, filed 21 May 2021, with respect to claims 1-27 have been fully considered and are persuasive.  The rejection of claims 1-27 has been withdrawn. 

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a waveguide shell and a phase plug located within said shell defining a pathway for the acoustic energy from said inlet opening to said outlet opening, and the acoustic pathway has a longitudinal extension direction between said openings with the directions of all longitudinal splines of the pathway perpendicular to said inlet opening at said inlet opening on at least one ideal longitudinal surface in combination with all the disclosed limitations of claim 1.
The closest prior art, Hughes, II (US 8887862) discloses a waveguide comprising a shell having an inlet opening intended to receive acoustic energy and an outlet opening for emitting acoustic energy and a phase plug located into said shell so as to define therebetween a pathway for the acoustic energy from said inlet opening to said outlet opening; wherein the acoustic pathway has a longitudinal extension direction between said openings but fails to teach the acoustic pathway has a longitudinal extension direction between said openings with the directions of all longitudinal splines of the pathway perpendicular to said inlet opening at said inlet opening on at least one ideal longitudinal surface; and Spillmann et al. (US 20160212523) discloses an acoustic waveguide in which spline curves are laid out to show the center of the acoustic paths that will form the waveguide.  The spline curves determine the length of the acoustic paths.  Each path is designed to carry all frequencies that are input into the acoustic path. The spline lengths are substantially equal in arc length. Splines that define the acoustic paths are smooth curves without discrete discontinuities or corners.  Moreover, the bends in the splines and lack of discrete discontinuities or corners operates to reduce and essentially eliminate reflections of the acoustic signal in the acoustic paths. Spillman fails to teach the acoustic pathway has a longitudinal extension direction between said openings with the directions of all longitudinal splines of the pathway perpendicular to said inlet opening at said inlet opening on at least one ideal longitudinal surface. The prior art fails to anticipate or render the independent claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        27 May 2021